OPINION ON APPELLANT’S MOTION FOR REHEARING
TOM G. DAVIS, Judge.
The conviction is for aggravated robbery and the punishment assessed is eight years.
On original submission it was held by the panel that, absent a transcription of the evidence or statement of facts, appellant’s complaint about the charge would not be considered on appeal. The holding on original submission is contrary to a prior decision of a panel of this Court in Jones v. State, 566 S.W.2d 939.
In the instant case, the indictment in charging the offense of aggravated robbery alleged in pertinent part that appellant:
“while in the course of committing theft of cash money owned by Dale Watson, hereafter styled the Complainant, and with intent to obtain and maintain control of the property, intentionally and knowingly threaten and place the Complainant in fear of imminent bodily injury and death, by using and exhibiting a deadly weapon, namely a pistol.”
The indictment and charge herein appear to be identical in pertinent parts to the indictment and charge in Jones. As in Jones, the court authorized the jury to convict appellant not only if it found that appellant committed aggravated robbery under V.T.C.A. Penal Code, Secs. 29.02(a)(2) and 29.03(a)(2), as charged in the indictment, but also allowed the jury to convict appellant if they found he committed aggravated robbery under V.T.C.A. Penal Code, Secs. 29.02(a)(1) and 29.03(a)(1). In applying the law to the facts, the trial court instructed the jury in the instant case as follows:
“Now if you find from the evidence beyond a reasonable doubt that on or about the 14th day of October, 1976 in Harris County, Texas, the defendant, Vernon Glenn Alexander, Jr., with intent to deprive Dale Watson, the owner, of his personal property, to wit, cash money belonging to said owner, did unlawfully appropriate or unlawfully attempt to appropriate from Dale Watson said cash money belonging to Dale Watson, and that the defendant, in so doing, and with intent to obtain or maintain control of said cash money, then and there intentionally, knowingly, or recklessly caused bodily injury to said Dale Watson or the defendant then and there intentionally or knowingly threatened or placed said owner in fear of imminent bodily injury or death, and if you further find from the evidence beyond a reasonable doubt that the defendant, in committing the foregoing *581acts, if you do so find, caused serious bodily injury to Dale Watson or that the defendant used or exhibited a deadly weapon, to wit, a pistol, then you will find defendant guilty of aggravated robbery, as charged in the indictment.”
After it was noted in Jones that the record was “before us without a transcription of the court reporter’s notes,” it was stated, “Nevertheless, we must reverse the judgment below, because the trial court in applying the law to the facts in his charge to the jury, authorized them to convict appellant on a theory not alleged in the indictment.” See Robinson v. State, Tex.Cr.App., 553 S.W.2d 371; Davis v. State, Tex.Cr.App., 557 S.W.2d 303.
The State in replying to appellant’s motion for rehearing calls our attention to the jury’s finding that the appellant was “guilty as charged in the indictment.” This argument overlooks the court’s charge which authorized the jury to find the appellant “guilty of aggravated robbery, as charged in the indictment” under either theory set forth in the charge.
The above authorities and cases cited therein dictate that reversible error is committed when a trial court’s charge authorizes a conviction for either of the two different modes of committing aggravated robbery when only one was alleged in the indictment.
The appellant’s motion for rehearing is granted. The judgment is reversed, and the cause remanded.
DOUGLAS, DALLY and W. C. DAVIS, JJ., dissent.